EXHIBIT 10.2

ACKNOWLEDGMENT, CONFIRMATION AND AMENDMENT

OF GUARANTEE OR SECURITY DOCUMENT

ACKNOWLEDGMENT, CONFIRMATION and AMENDMENT OF GUARANTEE OR SECURITY DOCUMENT,
dated as of April 16 2007 (this “Acknowledgment”), to:

(1) the COMPANY GUARANTY, dated as of February 1, 2000, as amended by the
Acknowledgment and Confirmation of Guarantee or Security Document, dated as of
July 8, 2004 (the “Existing Acknowledgment”) (as amended, supplemented or
otherwise modified from time to time, including this Acknowledgment, the
“Company Guaranty”), made between IRON MOUNTAIN INCORPORATED (the “Company”),
JPMORGAN CHASE BANK (formerly known as The Chase Manhattan Bank), as
administrative agent (in such capacity, the “Administrative Agent”) for the
several banks and other financial institutions (the “Lenders”) from time to time
parties to the Existing Credit Agreement referred to below and J.P. MORGAN BANK
CANADA (formerly known as The Chase Manhattan Bank of Canada), as Canadian
administrative agent (in such capacity, the “Canadian Administrative Agent”);

(2) the SUBSIDIARY GUARANTY, dated as of February 1, 2000, as amended by the
Existing Acknowledgment (as amended, supplemented or otherwise modified from
time to time, including this Acknowledgment, the “Subsidiary Guaranty”, and,
together with the Company Guaranty, the “Guaranties”), between each of the
Subsidiaries of the Company from time to time parties thereto (individually, a
“Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors” and,
together with the Company, the “Guarantors”) and the Administrative Agent;

(3) the SECOND AMENDED AND RESTATED COMPANY PLEDGE AGREEMENT, dated as of
February 1, 2000, as amended by the Existing Acknowledgment (as amended,
supplemented or otherwise modified from time to time, including this
Acknowledgment, the “Company Pledge Agreement”), between the Company and the
Administrative Agent;

(4) the SECOND AMENDED AND RESTATED SUBSIDIARY PLEDGE AGREEMENT, dated as of
February 1, 2000, as amended by the Existing Acknowledgment (as amended,
supplemented or otherwise modified from time to time, including this
Acknowledgment, the “Subsidiary Pledge Agreement”), between the Subsidiary
Guarantors and the Administrative Agent; and

(5) the CANADIAN BORROWER PLEDGE AGREEMENT, dated as of February 1, 2000, as
amended by the Existing Acknowledgment (as amended, supplemented or otherwise
modified from time to time, including this Acknowledgment, the “Canadian
Borrower Pledge Agreement”, and together with the Company Pledge Agreement and
the


--------------------------------------------------------------------------------


Subsidiary Pledge Agreement, the “Security Documents”), between IRON MOUNTAIN
CANADA CORPORATION (formerly known as Pierce Leahy Canada Company)(the “Canadian
Borrower”, and collectively with the Company and the Subsidiary Guarantors, the
“Obligors”) and the Canadian Administrative Agent.

W I T N E S S E T H :

WHEREAS, the Company, the Canadian Borrower, certain Lenders, the Administrative
Agent and the Canadian Administrative Agent are parties to the Seventh Amended
and Restated Credit Agreement, dated as of July 8, 2004 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”);

WHEREAS, concurrently with the execution of this Acknowledgment, the Company,
the Canadian Borrowers, the Swiss Borrower, the Lenders, the Administrative
Agent and the Canadian Administrative Agent will refinance the Existing Credit
Agreement pursuant to the Credit Agreement, dated as of April 16 2007 (as
amended and restated through the date hereof and as further amended,
supplemented and otherwise modified from time to time, the “Credit Agreement”),
under which the Lenders will agree to make extensions of credit to the Company,
the Canadian Borrowers, the Swiss Borrower and the Additional Borrowers from
time to time;

WHEREAS, each of the undersigned Obligors wishes to acknowledge and confirm that
(i) its obligations and the Liens and security interests created under the
Guaranties and the Security Documents continue in full force and effect,
unimpaired and undischarged, and (ii) the obligations secured by the Liens and
security interests created under the Guaranties and Security Documents shall be
the obligations of the Company and the obligations of each Guarantor, under the
Credit Agreement;

WHEREAS, each of the undersigned Obligors wishes to make certain amendments to
the Security Documents, as more fully set forth herein; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
any extensions of credit to the Company, the Canadian Borrowers, the Swiss
Borrower or any Additional Borrower pursuant to the Credit Agreement that the
parties hereto shall have executed and delivered this Acknowledgment to the
Administrative Agent for the ratable benefit of the Lenders.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Canadian Administrative Agent and the Lenders to
induce the Lenders to make and continue extensions of credit under the Credit
Agreement, each of the signatories hereto hereby agrees with the Administrative
Agent, for the ratable benefit of the Lenders, as follows:


--------------------------------------------------------------------------------



1.                                       UNLESS OTHERWISE DEFINED HEREIN, IN THE
GUARANTIES OR IN THE SECURITY DOCUMENTS, CAPITALIZED TERMS USED HEREIN, IN THE
GUARANTIES AND IN THE SECURITY DOCUMENTS SHALL HAVE THE RESPECTIVE MEANINGS
ASSIGNED TO THEM IN THE CREDIT AGREEMENT AND THE OTHER BASIC DOCUMENTS (AS
DEFINED IN THE CREDIT AGREEMENT).


2.                                       EACH UNDERSIGNED OBLIGOR HEREBY
CONSENTS TO THE EXECUTION, DELIVERY AND PERFORMANCE OF THE CREDIT AGREEMENT. 
EACH UNDERSIGNED OBLIGOR HEREBY AGREES THAT EACH REFERENCE TO “CREDIT
AGREEMENT”, “LOANS”, “C$ LOANS”, “NOTES” AND “C$ NOTES” IN THE GUARANTIES AND
THE SECURITY DOCUMENTS SHALL BE DEEMED TO BE A REFERENCE TO THE CREDIT
AGREEMENT, LOANS, C$ LOANS, NOTES AND C$ NOTES, RESPECTIVELY, AND EACH REFERENCE
TO “COMPANY” IN THE SUBSIDIARY GUARANTY SHALL BE DEEMED TO BE A REFERENCE TO THE
COMPANY, THE CANADIAN BORROWER, THE SWISS BORROWER AND EACH OF THE ADDITIONAL
BORROWERS.


3.                                       EACH UNDERSIGNED OBLIGOR, THE
ADMINISTRATIVE AGENT AND THE CANADIAN ADMINISTRATIVE AGENT HEREBY AGREE THAT:


(A)                                  THE COMPANY GUARANTY BE AMENDED AS OF THE
DATE HEREOF BY:

(i)                                     amending the last sentence of the first
recital paragraph in full to read as follows:

“In addition, the Company and one or more of the Subsidiary Guarantors may from
time to time be obligated to one or more of the Lenders and/or any of their
affiliates under one or more Hedging Agreements (as defined in the Credit
Agreement) (such obligations being herein referred to as ‘Hedging Obligations’)
or Cash Management Agreements (as so defined) (such obligations being herein
referred to as ‘Cash Management Obligations’).”

(ii)                                  amending Section 1 by adding the following
definition of  Subsidiary Borrowers:

““Subsidiary Borrowers” shall mean the Swiss Borrower and each of the Additional
Borrowers.”

(iii)                               amending clause (b) of the first sentence of
Section 2.1 to read as follows:

“(b)         all Hedging Obligations and all Cash Management Obligations owing
by the Obligors to the Lenders and their affiliates, in each case strictly in
accordance with the terms thereof (such obligations described in the foregoing
clauses (a) and (b) being herein collectively called the ‘Guaranteed
Obligations’).”


(B)                                 THE SUBSIDIARY GUARANTY BE AMENDED AS OF THE
DATE HEREOF BY:

(i)                                   amending the last sentence of the first
recital paragraph in full to read as follows:

“In addition, the Company and one or more of the Subsidiary

3


--------------------------------------------------------------------------------


Guarantors may from time to time be obligated to one or more of the Lenders
and/or any of their affiliates under one or more Hedging Agreements (as so
defined) (such obligations being herein referred to as ‘Hedging Obligations’) or
Cash Management Agreements (as so defined) (such obligations being herein
referred to as ‘Cash Management Obligations’).”

(ii)                                  amending clause (b) of the first sentence
of Section 2.1 to read as follows:

“(b)         all Hedging Obligations and all Cash Management Obligations owing
by the Obligors to the Lenders and their affiliates, in each case strictly in
accordance with the terms thereof (such obligations described in the foregoing
clauses (a) and (b) being herein collectively called the ‘Guaranteed
Obligations’).”


(C)                                  THE COMPANY PLEDGE AGREEMENT BE AMENDED AS
OF THE DATE HEREOF BY:


(I)                                     AMENDING CLAUSE (A) IN THE DEFINITION OF
“SECURED OBLIGATIONS” IN FULL TO READ AS FOLLOWS:

“(a) the principal of and interest on the Loans (including the C$ Loans) made by
the Lenders to, and the Note(s) and C$ Note(s) held by each Lender of, the
Company, the Canadian Borrower, the Swiss Borrower and each of the Additional
Borrowers and all other amounts from time to time owing to the Lenders, the
Administrative Agent or the Canadian Administrative Agent by the Company, the
Canadian Borrower, the Swiss Borrower and each of the Additional Borrowers under
the Loan Documents (including, without limitation, all Reimbursement Obligations
and all obligations under the Company Guaranty),”


(II)                                  AMENDING CLAUSE (C) IN THE DEFINITION OF
“SECURED OBLIGATIONS” IN FULL TO READ AS FOLLOWS:


“(C)         ALL HEDGING OBLIGATIONS AND ALL CASH MANAGEMENT OBLIGATIONS OWING
BY THE OBLIGORS TO THE LENDERS AND THEIR RESPECTIVE AFFILIATES”


(III)                               RENUMBERING THE EXISTING CLAUSE (F) AS
CLAUSE (G) IN SECTION 3 AND ADDING THE FOLLOWING NEW CLAUSE (F) IN SUCH SECTION
3:

“(f) intercompany obligations of foreign Subsidiaries owing to the Company”


(IV)                              DELETING ANNEX 1 IN ITS ENTIRETY THEREFROM AND
SUBSTITUTING IN LIEU THEREOF EXHIBIT I HERETO.


(D)                                 THE SUBSIDIARY PLEDGE AGREEMENT BE AMENDED
AS OF THE DATE HEREOF BY:

4


--------------------------------------------------------------------------------



(I)                                     AMENDING CLAUSE (C) IN THE DEFINITION OF
“SECURED OBLIGATIONS” IN FULL TO READ AS FOLLOWS:

“(c)         all Hedging Obligations and all Cash Management Obligations owing
by the Pledgors to the Lenders and their respective affiliates.”


(II)                                  RENUMBERING THE EXISTING CLAUSE (F) AS
CLAUSE (G) IN SECTION 3 AND ADDING THE FOLLOWING NEW CLAUSE (F) IN SUCH SECTION
3:

“(f) intercompany obligations of foreign Subsidiaries owing to such Pledgor”


(III)                               DELETING ANNEX 1 IN ITS ENTIRETY THEREFROM
AND SUBSTITUTING IN LIEU THEREOF EXHIBIT II HERETO.


4.                                       EACH UNDERSIGNED OBLIGOR HEREBY AGREES,
WITH RESPECT TO EACH GUARANTY OR SECURITY DOCUMENT TO WHICH IT IS A PARTY, THAT:


(A)                                  ALL OF ITS OBLIGATIONS, LIABILITIES AND
INDEBTEDNESS UNDER EACH GUARANTY OR SECURITY DOCUMENT REMAIN IN FULL FORCE AND
EFFECT ON A CONTINUOUS BASIS AFTER GIVING EFFECT TO THE REFINANCING OF THE
EXISTING CREDIT AGREEMENT PURSUANT TO THE CREDIT AGREEMENT;


(B)                                 ALL OF THE LIENS AND SECURITY INTERESTS
CREATED AND ARISING UNDER EACH SECURITY DOCUMENT REMAIN IN FULL FORCE AND EFFECT
ON A CONTINUOUS BASIS, AND HAVING THE SAME PERFECTED STATUS AND PRIORITY, AFTER
GIVING EFFECT TO THE REFINANCING OF THE EXISTING CREDIT AGREEMENT PURSUANT TO
THE CREDIT AGREEMENT AS COLLATERAL SECURITY FOR THE SECURED OBLIGATIONS;

5


--------------------------------------------------------------------------------



(C)                                  ALL OF THE OBLIGATIONS, LIABILITIES AND
INDEBTEDNESS OF THE COMPANY AND ALL OF THE GUARANTEE OBLIGATIONS OF EACH
GUARANTOR UNDER THE CREDIT AGREEMENT (I) ARE CONTINUED IN FULL FORCE AND EFFECT
ON A CONTINUOUS BASIS, UNPAID AND UNDISCHARGED, AFTER GIVING EFFECT TO THE
REFINANCING OF THE EXISTING CREDIT AGREEMENT PURSUANT TO THE CREDIT AGREEMENT,
AND (II) CONSTITUTE THE OBLIGATIONS, LIABILITIES AND INDEBTEDNESS UNDER THE
CREDIT AGREEMENT; AND


(D)                                 THE PERFECTED STATUS AND PRIORITY OF EACH
LIEN AND SECURITY INTEREST CREATED UNDER THE SECURITY DOCUMENTS CONTINUES IN
FULL FORCE AND EFFECT ON A CONTINUOUS BASIS, UNIMPAIRED, UNINTERRUPTED AND
UNDISCHARGED, AFTER GIVING EFFECT TO THE REFINANCING OF THE EXISTING CREDIT
AGREEMENT PURSUANT TO THE CREDIT AGREEMENT, AS COLLATERAL SECURITY FOR THE
SECURED OBLIGATIONS.


5.                                       EACH UNDERSIGNED OBLIGOR AGREES THAT IT
SHALL TAKE ANY ACTION REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT IN ORDER
TO CONFIRM OR EFFECT THE INTENT OF THIS ACKNOWLEDGMENT.


6.                                       THIS ACKNOWLEDGMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.


7.                                       THIS ACKNOWLEDGMENT MAY BE EXECUTED BY
ONE OR MORE OF THE PARTIES HERETO ON ANY NUMBER OF SEPARATE COUNTERPARTS
(INCLUDING BY TELECOPY), AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER SHALL BE
DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.

[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have caused this Acknowledgment to be
executed and delivered by a duly authorized officer as of the date first above
written.

IRON MOUNTAIN INCORPORATED

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

IRON MOUNTAIN CANADA CORPORATION

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

SUBSIDIARY GUARANTORS

 

 

 

COMAC, INC.

 

IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC. (f/k/a DSI Technology
Escrow Services, Inc.)

 

IRON MOUNTAIN GLOBAL, INC.

 

IRON MOUNTAIN GLOBAL, LLC

 

IRON MOUNTAIN INFORMATION

 

MANAGEMENT, INC.

 

MOUNTAIN REAL ESTATE ASSETS, INC.,

 

IRON MOUNTAIN GOVERNMENT SERVICES, INC. (f/k/a, Mountain Reserve II, Inc.)

 

TREELINE SERVICES CORPORATION

 

MOUNTAIN RESERVE III, INC.

 

NETTLEBED ACQUISITION CORP.

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

SUBSIDIARY PLEDGORS

 

 

 

 

IRON MOUNTAIN GLOBAL, INC.

 

IRON MOUNTAIN GLOBAL, LLC

 

IRON MOUNTAIN INFORMATION

 

MANAGEMENT, INC.

 

TREELINE SERVICES CORPORATION

 

MOUNTAIN RESERVE III, INC.

 

NETTLEBED ACQUISITION CORP.

 


--------------------------------------------------------------------------------


 

By:

/s/

 

 

Name:

 

Title:

 


--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTORS

 

 

 

 

 

 

 

IRON MOUNTAIN STATUTORY TRUST – 1998

 

 

 

 

By: U.S. BANK, NATIONAL ASSOCIATION, not individually but as Owner Trustee under
that certain Amended and Restated Owner Trust Agreement dated as of October 1,
1998, as amended

 

 

 

By:

/s/

 

 

Name:

Susan Freedman

 

Title:

Vice President

 

 

 

 

IRON MOUNTAIN STATUTORY TRUST – 1999

 

 

 

By: U.S. BANK, NATIONAL ASSOCIATION, not individually but as Owner Trustee under
that certain Owner Trust Agreement dated as of July 1, 1999, as amended

 

 

 

By:

/s/

 

 

Name:

Susan Freedman

 

Title:

Vice President

 


--------------------------------------------------------------------------------


 

SUBSIDIARY PLEDGORS

 

 

 

 

 

IRON MOUNTAIN STATUTORY TRUST – 1998

 

 

 

By: U.S. BANK, NATIONAL ASSOCIATION, not individually but as Owner Trustee under
that certain Amended and Restated Owner Trust Agreement dated as of October 1,
1998, as amended

 

 

 

By:

/s/

 

 

Name:

Susan Freedman

 

Title:

Vice President

 

 

 

 

 

 

 

IRON MOUNTAIN STATUTORY TRUST – 1999

 

 

 

By: U.S. BANK, NATIONAL ASSOCIATION, not individually but as Owner Trustee under
that certain Owner Trust Agreement dated as of July 1, 1999, as amended

 

 

 

By:

/s/

 

 

Name:

Susan Freedman

 

Title:

Vice President

 

 

 

 


--------------------------------------------------------------------------------


 

Address for Notices for all Subsidiary Guarantors and Subsidiary Pledgors:

 

 

 

c/o Iron Mountain Incorporated

 

745 Atlantic Avenue

 

Boston, Massachusetts 02111

 

Attention: John P. Lawrence

 

Senior Vice President and Treasurer

 

 

 

 

 

Copy to:

 

 

 

Sullivan & Worcester LLP

 

One Post Office Square

 

Boston, Massachusetts 02109

 

Attention: Harry E. Ekblom, Jr.

 

Telecopy Number: (617) 338-2880

 


--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENTS

 

 

 

 

 

JPMORGAN CHASE BANK,

 

 

as Administrative Agent

 

 

 

 

 

By:

/s/

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, TORONTO BRANCH

 

as Canadian Administrative Agent

 

 

 

 

 

By:

/s/

 

 

Name:

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


Exhibit I

ANNEX 1

PLEDGED STOCK

See Section 3(c)

Issuer

 

Certificate
Nos.

 

Registered
Owner

 

Number of
Shares

 

% of Total
Shares

 

 

 

 

 

 

 

 

 

 

 

Iron Mountain Information Management, Inc.

 

5

 

the Company

 

10,000 shares of common stock, par value $.01 per share (“IMIM common stock”)

 

99.97

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Information Management, Inc.

 

6

 

the Company

 

One share of IMIM common stock

 

.01

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Information Management, Inc.

 

7

 

the Company

 

One share of IMIM common stock

 

.01

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Information Management, Inc.

 

8

 

the Company

 

One share of IMIM common stock

 

.01

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Information Management Inc.

 

3

 

the Company

 

12,500 shares of preferred stock, par value $.01 per share

 

100

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Records Management (Puerto Rico), Inc.

 

1

 

the Company

 

66,666

 

66

%

 

 

 

 

 

 

 

 

 

 

Archivex Limited

 

4

 

the Company

 

66

 

66

%

 

 

 

 

 

 

 

 

 

 

Treeline Services Corporation

 

2

 

the Company

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain PLE Limited (f/k/a Pierce Leahy Europe, Limited)

 

N/A

 

the Company

 

N/A

 

66

%

 


--------------------------------------------------------------------------------


Exhibit II

ANNEX 1

PLEDGED STOCK

See Section 3(d)

Issuer

 

Certificate Nos. 
/ Other Stock
Identification

 

Registered 
Owner

 

Number of
Shares

 

Percentage of 
Total Shares

 

 

 

 

 

 

 

 

 

 

 

Pledgor: IRON MOUNTAIN INFORMATION MANAGEMENT INC. (“IMIM”)

 

 

 

 

 

 

 

 

 

 

COMAC, INC.

 

3

 

IMIM

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT INC. (f/k/a DSI Technology Escrow
Services, Inc.)

 

3

 

IMIM

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

MOUNTAIN REAL ESTATE ASSETS, INC.

 

1

 

IMIM

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN GLOBAL, INC.

 

1

 

IMIM

 

100

 

97.09

%

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN GLOBAL, INC.

 

2

 

IMIM

 

1

 

.97

%

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN GLOBAL, INC.

 

3

 

IMIM

 

1

 

.97

%

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN GLOBAL, INC.

 

4

 

IMIM

 

1

 

.97

%

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN GOVERNMENT SERVICES, INC. (f/k/a Mountain Reserve II, Inc.)

 

1

 

IMIM

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

NETTLEBED ACQUISITION CORP.

 

C002

 

IMIM

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

MOUNTAIN RESERVE III, INC.

 

1

 

IMIM

 

100

 

100

%

 


--------------------------------------------------------------------------------


 

Issuer

 

Certificate Nos. 
/ Other Stock
Identification

 

Registered 
Owner

 

Number of
Shares

 

Percentage of 
Total Shares

 

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN DIGITAL S.A.S.

 

N/A

 

IMIM

 

N/A

 

66

%

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN DIGITAL LIMITED

 

TBD

 

IMIM

 

TBD

 

66

%

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN DIGITAL GMBH

 

N/A

 

IMIM

 

N/A

 

66

%

 

 

 

 

 

 

 

 

 

 

Pledgor: IRON MOUNTAIN GLOBAL, INC. (“IMGI”)

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN GLOBAL LLC

 

N/A

 

IMGI

 

N/A

 

100

%

IRON MOUNTAIN MEXICO, S.A. de R.L. de C.V.

 

4

 

IMGI

 

23, 640,408

 

65.934

%

IRON MOUNTAIN CAYMAN LTD.

 

4

 

IMGI

 

66

 

16.50

%

IRON MOUNTAIN CAYMAN LTD.

 

5

 

IMGI

 

66

 

16.50

%

IRON MOUNTAIN CAYMAN LTD.

 

7

 

IMGI

 

66

 

16.50

%

IRON MOUNTAIN CAYMAN LTD.

 

9

 

IMGI

 

66

 

16.50

%

 

 

 

 

 

 

 

 

 

 

Pledgor: IRON MOUNTAIN GLOBAL LLC (“IMG LLC”)

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN MEXICO, S.A. de R.L. de C.V.

 

1

 

IMG LLC

 

1,980

 

0.066

%

 

 

 

 

 

 

 

 

 

 

Pledgor:TREELINE SERVICES CORPORATION (“TSC”)

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN CANADA CORPORATION

 

7

 

TSC

 

869

 

66

%

IRON MOUNTAIN NOVA SCOTIA FINANCE COMPANY

 

4

 

TSC

 

66

 

66

%

 


--------------------------------------------------------------------------------